                                                                                            FILED
                                                                                   2021 Jun-21 PM 05:02
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

CARRIE JEAN HUFFMAN, AS                  )
PERSONAL REPRESENTATIVE                  )
OF THE ESTATE OF TERRY                   )
TERRELL PETTIWAY,                        )
DECEASED,                                )        Case No. 4:20-CV-01293-CLM
                                         )
      Plaintiff,                         )
                                         )
v.                                       )
                                         )
JEFFERSON DUNN, et al.,                  )
                                         )
      Defendants.                        )

                           MEMORANDUM OPINION

      Terry Terrell Pettiway (“Pettiway”) was stabbed to death while imprisoned at

the St. Clair Correctional Facility (“St. Clair”). Carrie Jean Huffman (“Huffman”),

as the personal representative of her son’s estate, sues 13 individuals who served as

officials of the Alabama Department of Corrections (“ADOC”), or prison officials

or officers at St. Clair (collectively, “Defendants”), when Pettiway was killed.

      Huffman pleads three claims in her amended complaint (doc. 28), but

Defendants challenge only the third here. Count III alleges that all Defendants are

liable for Pettiway’s death under Alabama’s Wrongful Death statute, Alabama Code

§ 6-5-410. Defendants seek to dismiss Count III, plus all fictitious parties (doc. 30).
      Accepting as true all facts alleged in Huffman’s Amended Complaint, the

court finds that Huffman sufficiently pleaded Count III but agrees with Defendants

that the fictitious parties should be dismissed. So the court will GRANT IN PART

and DENY IN PART Defendants’ motion.

                  STATEMENT OF THE ALLEGED FACTS

      Huffman pleads the following facts in her complaint, which the court accepts

as true for ruling on Defendants’ Rule 12 motion.

   A. The Incident

      In 2017, Pettiway was arrested while on probation and ordered to serve the

rest of his sentence at St. Clair. Pettiway was housed in cell block Q, next to cell

block P. Four guards were assigned to monitor P and Q blocks: two cubicle officers,

one rover guard, and one officer for the “Yard,” an area sitting in the middle of eight

general population blocks and accessible to more than 750 inmates. Each cubicle

officer managed either cell block P or Q, each containing around 96 inmates. The

cubicle officers sat in a protected office and observed inmates by line of sight and

cameras. The rover guard monitored 196 inmates in the P and Q blocks and the single

officer assigned to patrol the Yard monitored the general populace.

      On the afternoon of September 2, 2018, two inmates started fighting outside

the P/Q cell block’s entrance to the Yard. At the time, the single officer assigned to
the Yard was responding to another incident; the cubicle officers could not see the

altercation from their stations; and the roving guard was not in the vicinity.

      Pettiway intervened, leading to a disagreement between Pettiway and another

inmate. A crowd gathered, and as Pettiway turned to walk away, the other inmate

stabbed Pettiway at least 14 times in the back and neck.

      Facility officials were not present, so fellow inmates placed Pettiway on a

garbage cart and wheeled him to the prison command station. An unnamed

correctional officer eventually joined the inmates but refused to aid Pettiway. The

same was true for Defendant Dixon and another unnamed correctional officer, who

arrived at the command station where the inmates carried Pettiway.

      The inmates treated Pettiway’s wounds and administered CPR. The officers

at the command station called for an ambulance to transport Pettiway to St. Vincent’s

East Hospital. But their efforts failed, as Pettiway died later that evening.

   B. History of Alleged Abuse at St. Clair

      Huffman alleges that Defendants knew that conditions at St. Clair exposed

inmates to a significant threat of serious injury. She claims that knowledge came, in

part, from “well-documented” previous incidents.

      1. Alleged Inmate-on-inmate Violence

      Huffman pleads the following evidence of inmate-on-inmate violence

preceding Pettiway’s stabbing in September 2018:
         i.    The United States Department of Justice (“DOJ”) Investigations

       The DOJ conducted a Civil Rights of Institutionalized Persons Act (“CRIPA”)

investigation of the ADOC in 2016 and released its conclusions in 2019. The DOJ

concluded that, between 2016 and 2018—which includes the time Pettiway was

housed and stabbed in St. Clair—violence and crime was rampant and extreme, and

mismanagement was so apparent at Alabama prisons (including St. Clair) that there

was “reasonable cause to believe…the conditions in Alabama’s prisons for men

violate the Eighth Amendment of the U.S. Constitution.”

        ii.    Extensive Media Coverage

       Publications such as The New York Times, Vice, Mother Jones, and Splinter

had labeled St. Clair as one of the “most dangerous prisons in America.”

       iii.    ADOC Statistics

       ADOC’s statistics reflected a consistent spike in inmate-reported violence

before 2018:

Year                                       Inmate-reported assaults

2010                                       28

2011                                       57

2012                                       90

2013                                       101
 2014                                       111

 2015                                       172

 2016                                       240


As for 2018, inmates had reported 122 assaults by September, the month Pettiway

was stabbed.

        Some of these assaults resulted in death. For example, between 2013 and

2018, 35 prisoners were killed in Alabama prisons. Nine of the 35 (26%) happened

at St. Clair. The stats are even worse when looking solely at 2018. For example, in

September 2018—the month Pettiway was stabbed—one inmate killed himself,

another inmate killed an inmate, and 11 other assaults featured inmates or staff. By

month’s end, the Associated Press reported that St. Clair accounted for half of the

year-to-date homicides occurring in the ADOC system.

        iv.    Equal Justice Initiative (“EJI”) Report

        EJI reported that, in 2018, the homicide rate at St. Clair increased to around

418 homicides per 100,000 incarcerated people, which is more than 50 times higher

than the reported national average of 8 homicides per 100,000 prisoners for state

prisons in 2016.
         v.   The Duke Litigation (Duke v. Dunn, 4:14-CV-1952-VEH (N.D. Ala.))

        In October 2014, EJI filed a class action lawsuit on behalf of inmates at St.

Clair to seek injunctive relief and reduce the ongoing violence at the St. Clair Prison.

The Duke complaint, as amended, described the policies and practices fueling the

outbreak of violence at St. Clair, including St. Clair personnel failing to address the

widespread proliferation of contraband weapons. The Duke litigation claimed that

the failure to appropriately respond to violence and rape, plus inadequate staffing,

supervision, and monitoring, created a dangerous culture of violence and abuse.

        2. Alleged Inmate Access to Weapons and Contraband

        Huffman alleges that knives and other prison-made weapons were used in

about 150 assaults (including murders) at St. Clair Prison since 2015. And prison

personnel found firearms and ammunition at least three times between 2015 and

2017.

        In 2017, The New York Times reported that the estimated percentage of

inmates at St. Clair who were armed with some kind of weapon “[ran] from well

over half to just about everyone.” Similarly, the Montgomery Advertiser quoted

former St. Clair correctional officer Jonathan Truitt describing weapon contraband

as “out of control” and saying that inmates were “assaulted in every way

imaginable.” Truitt noted that a single 24-person cell block at the St. Clair Prison

could contain anywhere from “30 to 40” contraband knives.
      Huffman alleges that, when Pettiway was stabbed in 2018, St. Clair personnel

knew that the inmate population was heavily armed; in fact, certain personnel

encouraged inmates to obtain and use their weapons. Huffman lists these examples:

      • WBRC Fox 6 reported that prison personnel sold two St. Clair
        inmates hacksaw blades, bolt cutters, and a handgun that they then
        used to escape in 2017;

      • An inmate who was stabbed repeatedly by another inmate alleged in
        his complaint against many of the same defendants named here that
        “[w]hen [he] arrived at St. Clair, a correctional officer immediately
        told him about the rampant violence at St. Clair and advised him that
        he would need a knife;” and,

      • An officer reassigned inmate Robert Woods to a violent block where
        his advanced age and physical disability placed him in a vulnerable
        state. When Woods expressed fear for his safety, the officer
        responded that he would get Woods a knife if he did not already
        have one. After suffering from a theft, Woods requested again to be
        moved from the block. In response, the officer placed several box
        cutters on a table and told Woods to make a knife to protect himself.

      Huffman says these illustrations were publicly available, so every Defendant

was personally aware of the substantial risk of violence inmates faced at St. Clair

because of widespread proliferation of weapons and lack of adequate supervision.

      3. Alleged Staffing Shortages, Inoperative Locks, Blind Spots, and
         Deficiencies in Inmate Supervision and Protection

      Huffman also alleges that St. Clair was understaffed on the day that Pettiway

was stabbed to death. She points to the 2019 DOJ Report that concluded St. Clair

only employed 28% of its authorized correctional officers three months before an
inmate stabbed Pettiway. Huffman quotes testimony that Defendant Culliver gave

during his deposition for the Duke litigation: “The staffing is short; the staffing is

less than desirable; we need to augment this staffing.”

      Huffman argues that understaffing interfered with critical security functions,

such as inmate monitoring and regular searches for weapons and contraband.

Huffman argues that the additional failures of broken locks, blind spots, and

inadequate inmate supervision detailed in the Duke litigation contributed to many

violent incidents at St. Clair and includes these examples from court documents:

      • In 2013, a prisoner was stabbed multiple times with an ice pick in
        the St. Clair gym, which had been left unsupervised. The same
        prisoner was attacked again in 2014 by another inmate, causing a
        section of his ear to be cut off.
      • In June 2014, a prisoner not assigned to either P or Q blocks
        assaulted Derrick White, an inhabitant of P block. No officers were
        present when White was attacked. The inmate strangled and then
        dragged an unconscious White into the Q block showers. White laid
        in the showers from around 7:30 a.m. until 1:00 p.m. before staff
        located him, even though a count occurred during the time he was
        missing.
      • In March 2015, an inmate spent three nights in the infirmary,
        received 13 staples in his head and suffered a collapsed lung after
        being stabbed in the Yard during the middle of the day. Because no
        officers were nearby, the inmate had to walk into the cell block to
        inform the cube officer that he needed help.
      Huffman also provides more deposition testimony from Defendant Culliver

concerning cell searches:
      • Searches “are not being conducted every day . . . . I didn’t do the
        cell searches the day that I worked.”

      • “It’s very important for us to do the searches. It’s also difficult for
        us to do searches -- it's difficult for us to do searches when our
        staffing situations are challenged.”

      • “[F]or my comfort level, that [amount of searching] would not be
        adequate.”

      In addition, the St. Clair general population housing units usually contain

about 96 inmates that are monitored by a single correctional officer from the vantage

point of a protected cubicle. This “cube” has windows that give the officer limited

sight lines into both sides of the block, but leave much of the block and Yard outside

the officer’s view. Huffman alleges that the roving officers assigned to patrol the

housing blocks are often pulled away from their stations to escort inmates and serve

in other capacities. Huffman also asserts that, although St. Clair installed cameras to

cover the areas that cannot be seen from the cube’s vantage point, the cameras were

rarely operational due to malfunction or intentional damage inflicted by prisoners.

      4. Alleged Perpetuation of and Participation in Violence, Weapons, and
         Contraband by St. Clair Personnel

      Huffman alleges that each Defendant failed to act in response to these

dangerous conditions at St. Clair and instead engaged in and perpetuated the

violence by failing to discipline prisoners for violent acts and refusing to discipline

correctional officers for using excessive force against prisoners. In support, Huffman
provides specific examples of Defendants’ alleged wrongful conduct from the Duke

litigation:

       • In March 2014, after an inmate informed Captain Sanders of the
         inmate’s issues with another prisoner, Sanders replied “you’re a big
         dude; kill him or kill yourself.”

       • In October 2014, correctional officers beat one prisoner after
         Defendant Malone told them to “beat his ass” in response to a report
         that the prisoner fought another inmate.

       • In September 2015, on the segregation yard, Defendant Malone
         struck a handcuffed inmate with his flashlight more than ten times
         because the inmate did not get to the ground quickly enough when
         commanded, causing the inmate to bleed out of his head and
         rendering him unconscious.

Again, Huffman alleges that, rather than dealing with similar reports themselves, St.

Clair officials encouraged prisoners to arm themselves with weapons and other

forms of contraband.

   C. Defendants’ Alleged Knowledge of Substantial Risks

       Huffman alleges that the above incidents/problems were so rampant, for so

long, that Defendants had to know about the risk faced by inmates because it was

“obvious simply from being present in the prison.” FAC ¶ 94. But Huffman does not

stop there. She also pleads the following publicly available information put

Defendants on notice of the dangerous conditions at the prison:
             1. ADOC

         In June 2014, EJI sent a letter to the Commissioner of the Alabama

Department of Corrections requesting an immediate change in leadership at St. Clair.

The letter alerted ADOC about the level of violence at St. Clair and warned that

“further ignoring the situation will lead to serious and tragic outcomes.”

             2. Local and National Media Coverage

         Huffman alleges that these reports by local and national media outlets

described the dangerous conditions at St. Clair prison:

         • In 2014, Vice discussed the rampant violence, prevalence of
           weapons and contraband, and corruption St. Clair at length,
           declaring St. Clair as “[o]ne of the most violent places in America.”

         • In 2017, the Montgomery Advertiser reported on the alleged ADOC
           failures, focusing particularly on the understaffing, lack of inmate
           supervision, availability of weapons and contraband and violence at
           St. Clair.

         • In 2017, The New York Times said of the conditions at St. Clair: “[i]n
           recent years, even by the standards of one of the nation’s most
           dysfunctional prison systems, St. Clair stood out for its violence.” 1

             3. Court Documents

         The DOJ said in its 2019 report that the Duke class action lawsuit put the

ADOC on “notice” of the substantial risk of serious harm and abuses at the prison.

The Duke lawsuit ended in a 2017 settlement and an ADOC promise to remedy the

1
  Huffman also includes articles that post-date Pettiway’s stabbing. The court does not recite them because Defendants
could not have read or heard about these articles when Pettiway was stabbed.
harms alleged at the prison. Current defendants Dunn and Malone were also

defendants in Duke, so Huffman alleges that (at least) Dunn and Malone were aware

of the information pleaded in the Duke complaint.

          4. 2019 DOJ Report

      The 2019 DOJ Report, which DOJ sent to Defendants Dunn and Jones, states

that “ADOC has long been aware that conditions within its prisons present an

objectively substantial risk to prisoners.” The report notes that DOJ’s investigation

“into the violence, contraband, corruption, and harm occurring in Alabama’s prisons

evidences issues previously known to ADOC” and that “several years before [the

DOJ] initiated [its] investigation, ADOC was acutely aware of extensive problems

at St. Clair.” While Defendants could not have read this 2019 report before Pettiway

was stabbed in 2018, Huffman alleges that every Defendant knew of the DOJ’s

investigation into the excessive violence at St. Clair when it began in 2016.

          5. Defendants’ own statements

      Defendant Dunn stated in 2017 that it “won’t be long until [Alabama prisons

are] the most understaffed and most violent.” Defendant Dunn also told The New

York Times in 2017 that, at St. Clair and other prisons, “the fundamental, systemic

problem is a combination of lack of staff and overcrowding.”

      Defendant Culliver testified during his 2016 deposition in the Duke litigation

that, at St. Clair, “The staffing is short; the staffing is less than desirable; we need to
augment this staffing” and that “St. Clair is on the radar, particularly because of the

number of incidents that we have, the amount of violence that we have there.”

   D. Defendants’ Alleged Deliberate Indifference

      Based on these facts, Huffman alleges that Defendants knew their policies and

practices were deficient and that deficiency created a substantial risk of harm to

inmates in September 2017. Yet no Defendant took meaningful corrective action.

      In support, Huffman points to the 2018 ADOC staffing report for St. Clair,

which shows a drop from 111 officers in 2016 to 83 officers in 2018. The latter

number (83 officers in 2018) amounts to 28% of St. Clair’s authorized correctional

officers. Huffman alleges that since receiving this report, St. Clair has not acted to

bolster its staffing to acceptable levels.

                             STANDARD OF REVIEW

      In considering a Rule 12(b)(6) motion to dismiss, the court must take the

factual allegations in the complaint as true and construe them in the light most

favorable to the plaintiff. Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007).

      A pleading must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Rule 8 does not require

“detailed factual allegations,” but does demand more than “an unadorned, ‘the-

defendant-unlawfully-harmed-me’ accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A pleading
that offers mere “labels and conclusions” or “a formulaic recitation of the elements

of a cause of action” is insufficient. Id. The complaint’s assertions must find support

through further “factual enhancement.” Id.

      Rule 12(b)(6) permits dismissal when a complaint fails to state a claim upon

which relief can be granted. Fed.R.Civ.P. 12(b)(6). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. A complaint states a

facially plausible claim for relief when the plaintiff pleads “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. This standard of plausibility asks for more than a “sheer

possibility” that a defendant has acted unlawfully. Id.

                                    ANALYSIS

 I.   Wrongful Death (Count III)

      Huffman alleges in Count III that the wrongful act, omission, or negligent

conduct of each Defendant in their individual capacities caused the wrongful death

of Pettiway. Doc. 28 ¶¶ 1-128. Huffman pleads this claim under Alabama Code §

6-5-410, which provides:

      A personal representative may commence an action and recover such damages
      as the jury may assess in a court of competent jurisdiction within the State of
      Alabama, and not elsewhere, for the wrongful act, omission, or negligence of
      any person, persons, or corporation, his or their servants or agents, whereby
      the death of his testator or intestate was caused, provided the testator or
      intestate could have commenced an action for such wrongful act, omission, or
      negligence if it had not caused death.

Ala. Code § 6-5-410 (1975).

     Defendants argue that the court should dismiss Count III, as pleaded, for either

of two reasons: (1) Huffman fails to plead a specific act or omission that attaches to

each individual defendant and (2) each Defendant has State agent immunity. The

court addresses each below.

     A. Individual pleading

     To properly allege wrongful death, Huffman must plead the basic tort elements

of duty, breach, causation, and damages at a minimum. See Vinson v. Clark Cnty.,

10 F. Supp. 2d 1282, 1303 (S.D. Ala. 1998). Defendants allege that Huffman “should

be required to assert some specific act, omission, or negligence on the part of each

Defendant that caused the death.” Doc. 31 at 3. But Defendants cite no authority for

this proposition (thus the phrase “should be required”), and Defendants abandon this

argument in their reply brief. See Doc. 38.

     In her complaint, Huffman asserts that each individual Defendant had a duty

to protect Pettiway from known and unreasonable risks of serious harm from inmate-

on-inmate homicide. Doc. 28 ¶ 155. She then pleads that each Defendant breached

this duty by consciously disregarding and failing to reduce the known risk of harm

at St. Clair. Id. ¶¶ 156-160. Huffman alleges that Defendants caused Pettiway’s death
by failing to correct the known risk of violence and death at St. Clair; a failure that

led to someone stabbing Pettiway while no prison officials were present. Id. ¶¶ 162-

163.

       In short, Huffman pleads all the necessary elements: duty, breach, causation,

and damages. And at the Rule 12 stage, the court must assume that Defendants knew

about all the pre-attack incidents and statistics that Huffman pleads and thus

Defendants knew or should have known that “St. Clair was a place where inmate-

on-inmate murders were the norm, rather than isolated occurrences.” Doc. 38 at 8-9

(Defendants’ rely brief). Because the court assumes these facts are true, the court

finds that Huffman sufficiently pleaded Count III.

       B. State-Agent Immunity

        Defendants next argue that Huffman’s wrongful death claim must be

dismissed because Defendants are protected by state-agent immunity. Formerly

known as qualified immunity, state-agent immunity “protects state employees, as

agents of the State, in the exercise of their judgment in executing their work

responsibilities” and is a question of law determined by the trial court case-by-case.2

Brown v. City of Huntsville, 608 F.3d 724 (11th Cir. 2010) (quoting Ex parte Hayles,

852 So.2d 117, 122 (Ala. 2002)); see also Ala. State Univ. v. Danley, 212 So. 3d 112


2
  While the doctrines are similar, state-agent immunity differs from qualified immunity because state-agent immunity
requires the defendant’s conduct to fall within an enumerated category, rather than within the scope of the agent’s
discretionary authority. Courson v. McMillian, 939 F.2d 1479, 1487 (11th Cir. 1991).
(Ala. 2016) (noting name change from “discretionary” to “state-agent” immunity).

      In Ex parte Cranman, 792 So. 2d 392, 405 (Ala. 2000), the Alabama Supreme

Court set up a two-step, burden-shifting analysis to analyze claims of state-agent

immunity. In step one, the supreme court said that the defendant must show that his

conduct fits within one of these immunized categories:

          • The formulating of plans, policies, or designs;

          • Exercising judgment in the administration of a department or
            governmental agency, for example, hiring, firing, transferring,
            assigning or supervising personnel or allocating resources;

          • Discharging duties imposed on a department or agency by
            statute, regulation, or rule in the manner prescribed by the
            statute, regulation, or rule;

          • Exercising judgment in the enforcement of the criminal laws of
            the State; and,

          • Exercising judgment in the discharge of duties imposed by
            statute, rule, or regulation, such as releasing prisoners,
            counseling or releasing persons of unsound mind, or educating
            students.

Id. at 405. The supreme court later said that this list of immunized categories is

“illustrative,” not exhaustive. See Ex parte Randall, 971 So.2d 652, 664 (Ala. 2007).

But this court needn’t delve into the scope of the categories because Huffman does

not contest that Defendants’ actions fall within one of the categories (doc. 37 at 17),

meaning that Huffman concedes that Defendants can meet their burden in Step One.
      Instead, Huffman argues that she can prevail in Step Two, which requires the

Plaintiff to show that one of the two “Cranman exceptions” applies:

      • When the Constitution or laws of the United States, the Constitution
        of Alabama, or the laws, rules, or regulations of Alabama enacted or
        promulgated for regulating activities of the governmental agency
        require otherwise; or,

      • When the State agent acts willfully, maliciously, fraudulently, in bad
        faith, beyond his or her authority, or under a mistaken interpretation
        of the law.

792 So. 2d at 405. Before the court addresses the exceptions, however, it notes that

the Alabama Supreme Court has stated that the determination of state-agent

immunity is a fact-intensive question generally fit for the summary judgment stage;

not the motion to dismiss stage. See Ex parte Ala. Dep’t of Mental Health & Mental

Retardation, 837 So.2d 808, 813-14 (Ala. 2002) (it is a “rare case involving the

defense of [State-agent] immunity that would be properly disposed of by a dismissal

pursuant to Rule 12(b)(6)”) (referencing Ex parte Butts, 775 So.2d at 177 (quoting

in turn Patton v. Black, 646 So.2d at 10 (Ala. 1994)). “[I]t is not for this court to

determine, based on the complaint, whether the plaintiff will ultimately prevail, but

only if he may possibly prevail.” Ex parte Ala. Dep’t of Mental Health & Mental

Retardation, 837 So.2d 808 at 814 (quoting Patton, 646 So.2d at 10). So “unless the

inapplicability of all the Cranman exceptions is clear from the face of the complaint,

a motions to dismiss based on state-agent immunity must be denied.” Odom v.
Helms, 2020 WL 3478897 at n.3 (Ala. 2020).

      The first Cranman exception says that “a State agent shall not be immune

from civil liability in his or her personal capacity when the Constitution or laws of

the United States, the Constitution of Alabama, or the laws, rules, or regulations of

Alabama enacted or promulgated for regulating activities of the governmental

agency require otherwise[.]” Cranman, 792 So. 2d at 405. The Eleventh Circuit has

held that if a state official “potentially” violated an individual’s constitutional rights,

state-agent immunity is unavailable as an affirmative defense under this exception.

See Taylor v. Hughes, 920 F.3d 729 (11th Cir. 2019) (holding defendants are not

immunized from liability under state law if they violated constitutional rights);

Foster v. Maloney, 785 Fed. Appx. 810 (11th Cir. 2019) (holding “plausible”

deliberate indifference to serious medical needs claim stripped officials of state

agent immunity for state law claims).

       In Count I of her amended complaint, Huffman alleges that all Defendants

violated Pettiway’s Eight Amendment rights, including his “right to be protected

from physical assault by other inmates and the right to treatment for a serious

medical need.” Doc. 38 ¶ 141. Because Huffman does not allege that any of the

named Defendants (excluding Dixon) were directly involved with Pettiway’s death,

Huffman seems to proceed on a “history of widespread abuse” theory of liability to

establish a causal link between the ADOC officials and the alleged constitutional
violation. See Doe v. Sch. Bd. Of Broward Cnty., Fla., 604 F.3d 1248, 1266 (11th

Cir. 2010) (holding administrators may establish liability against indirectly involved

defendants through history of widespread abuse theory that put officials “on notice”

of safety risks); LaMarca v. Turner, 995 F.2d 1526, 1536-38 (11th Cir. 1993)

(holding prison official’s failure to ensure adequate supervision and monitoring of

violent inmates constituted Eighth Amendment violation).

      At the Rule 12 stage, Huffman need only allege events and circumstances that

suggest such a history of widespread abuse existed. See Shook v. Dunn, 2020 WL

1492841 (M.D. Ala. 2020). Tellingly, Defendants do not seek dismissal of Count I,

meaning that Defendants essentially concede that Huffman satisfied her pleading

burden. So the court finds that Huffman has sufficiently pleaded facts that could

establish an Eighth Amendment violation. Because Huffman has sufficiently

pleaded a Constitutional violation, she has pleaded enough facts to satisfy the first

Cranman exception. See Taylor, 920 F.3d 729; Foster, 785 Fed. Appx. 810. As a

result, the court needn’t discuss the second Cranman exception.

                                        ***

      Again, under Alabama law, the court can dismiss a claim on state-agent

immunity grounds at the Rule 12 stage only when it is clear from the face of the

complaint that neither Cranman exception applies. Odom, 2020 WL 3478897 at n.

3. Because the first Cranman exception applies, the court must deny Defendants’
motion to dismiss Count III on immunity grounds. Id.

II.   Fictitious Parties

      The court limits its discussion about Huffman’s pleading of fictitious parties

because it is largely academic. The parties agreed to frontload discovery “sufficient

to identify each of the Unknown Shift Commanders and the Unknown Correctional

Officers as pled in the First Amended Complaint.” Doc. 43 at 10. And the parties

agreed to allow Huffman to amend her complaint if that discovery “reveal[ed] the

need.” Id. at 10-11. The court recently extended Huffman’s deadline to amend her

complaint until September 29, 2021 (doc. 52), nearly eight months after discovery

began. The court expects the disagreement over fictitious party pleading will work

itself out during that time.

      That said, the court must address the motion before it. But only briefly.

                                       ***

      Huffman pleaded two groups of fictitious Defendants:

      ¶23: Each of Defendants Unknown Shift Commanders was a shift
      commander on duty in the L/M and P/Q Blocks at the St. Clair Prison
      on the date of Mr. Pettiway’s murder on September 2, 2018. . . .

      ¶25: Defendants Unknown Correctional Officers were correctional
      officers at the St. Clair Prison at the time of the events at issue in
      Plaintiff’s Complaint. Defendants Unknown Correctional Officers
      were responsible for supervising and monitoring Mr. Pettiway’s
      housing unit and the areas where these events took place at the St. Clair
      Prison on September 2, 2018.
Doc. 28 at 9. The parties agree that Huffman’s pleading of fictitious parties violates

the Eleventh Circuit’s general rule that fictitious-party pleading is not permitted in

federal court. See, e.g., Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010);

New v. Sports & Recreation, Inc., 114 F.3d 1092, 1094 (11th Cir.1997).

      But the parties disagree whether Huffman’s pleading fits within the Circuit’s

narrow exception, which requires the plaintiff’s description of the fictitious

defendant to be specific enough to be considered surplusage, at the minimum. Dean

v. Barber, 951 F.2d 1210, 1215-16 (11th Cir. 1992). The exception is meant to

encompass instances when, for “one reason or another, the plaintiff is unwilling or

unable to use a party’s real name.” Taylor v. Brooks, 2020 WL 3129862 (N.D. Ala.

2020) (quoting Dean, 951 F.2d 1210 at 1215).

      The cases discussing the exception seem to turn on whether the description of

the fictitious defendant (a) allows the reader to point to a specific individual or (b)

leaves the reader wondering which person(s) out of a group fits the bill. The former

is allowed; the latter is not. Compare Dean, 951 F.2d at 1215 (holding that plaintiff’s

pleading of “Chief Deputy of the Jefferson County Jail John Doe” was sufficient

because it pointed to a knowable, singular defendant) with Richardson v. Johnson,

598 F.3d 734, 738 (11h Cir. 2010) (holding that plaintiff’s identification of the

defendant as “John Doe (Unknown Legal Name), Guard, Charlotte Correctional

Institute” was insufficient in identifying the defendant “among the many guards
employed [there]”).

      Huffman’s pleading of fictitious parties falls outside the exception because it

leaves the reader unable to identify the particular individual described. The first

group—i.e. “[e]ach of Defendants Unknown Shift Commanders was a shift

commander on duty in the L/M and P/Q Blocks at the St. Clair Prison on the date of

Mr. Pettiway’s murder on September 2, 2018” (doc. 28 ¶23)—fails to narrow the

group down to a single, identifiable person. Instead, the unnamed defendant(s) could

be any number of persons, including persons who were not working when Pettiway

was stabbed. The same can be said of the second group of fictitious defendants:

“Defendants Unknown Correctional Officers were correctional officers at the St.

Clair Prison at the time of the events at issue in Plaintiff’s Complaint. Defendants

Unknown Correctional Officers were responsible for supervising and monitoring

Pettiway’s housing unit and the areas where these events took place at the St. Clair

Prison on September 2, 2018.” Doc. 28 ¶25.

      Huffman provides no specific, physical descriptors that could identify any of

the unnamed defendants. Richardson, 598 F.3d 734 at 736. Nor does Huffman

provide an exact, or even estimated, number of individuals in each group of unnamed

defendants. When pleading fictitious parties, plaintiffs generally specify the number

of unknown defendants by including placeholders such as “John Doe A, B, C.” See

Woods v. Liberty Nat’l Life Ins. Co., 2018 WL 287762 (N.D. Ala. 2018) (allowing
three fictitious defendants individually identified “G, H, I”); Isles v. Doe, 2018 WL

2317969 (M.D. Fla. 2018) (finding John Does labeled 2-8 and identified “simply by

a title held by numerous other individuals at the prison” insufficient for exception).

      As a result, Huffman did not sufficiently plead the identities of the “Unknown

Correctional Officers” or “Unknown Shift Commanders.” So the court will grant

Defendants’ motion to dismiss the fictitious defendants. Of course, Huffman can

amend her complaint to identify the now unnamed defendants through September

29, 2021. See Docs. 46 (original scheduling order); 52 (order granting extension).



                                  CONCLUSION

      For the reasons stated above, the court will GRANT IN PART and DENY

IN PART Defendants’ motion to dismiss (doc. 30). The court will enter a separate

order doing so.

      DONE on June 21, 2021.




                                       _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT JUDGE
